F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                             JUN 17 2003
                             FOR THE TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                   Clerk

    SALVADOR GOMEZ-MERCADO,

               Petitioner,

    v.                                                    No. 03-9524
                                                     (BIA No. A78-143-481)
    JOHN ASHCROFT,                                    (Petition for Review)

               Respondent.


                             ORDER AND JUDGMENT *


Before HENRY, BRISCOE and O’BRIEN, Circuit Judges.




         Petitioner Salvador Gomez was ordered removed by an immigration judge

(IJ) after conceding that he was subject to removal. He applied for cancellation

of removal pursuant to 8 U.S.C. § 1229b(b). The IJ denied that discretionary

relief, finding that petitioner had failed to establish at least two of the four

requirements to be eligible for cancellation of removal: that he had been

continuously present in the United States for ten years preceding his application,


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
and that his removal would result in exceptional and extremely unusual hardship

to a listed person. The Board of Immigration Appeals (BIA) summarily affirmed

the IJ’s discretionary denial of the application for cancellation of removal.

      Petitioner filed a petition for review of the BIA’s summary decision, as

well as a motion for stay pending review. We are, however, specifically

precluded by statute from reviewing the denial of the cancellation of removal.

8 U.S.C. § 1252(a)(2)(B)(i) (“Notwithstanding any other provision of law, no

court shall have jurisdiction to review . . . any judgment regarding the granting of

relief under section . . . 1229b . . . .”); see also Escalera v. INS, 222 F.3d 753,

755-56 (10th Cir. 2000) (applying IIRIRA transitional rules and holding that

appeals court lacked jurisdiction to review discretionary decisions of the BIA).

      Accordingly, we DISMISS the petition for review for lack of jurisdiction

and DENY the stay motion as moot.



                                                 ENTERED FOR THE COURT
                                                 PER CURIAM




                                           -2-
                                            2